 Case 1:20-cv-10752-PGG
        Case 1:20-cv-10752-PGG
                          Document
                               Document
                                   3-1 (Court
                                          4 Filed
                                              only) 01/21/21
                                                      Filed 01/20/21
                                                               Page 1 Page
                                                                      of 1 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAVEN LeDEATTE,

                                Plaintiff,
                                                                20-CV-10752 (PGG)
                    -against-
                                                              ORDER OF SERVICE
 HORIZON MEDIA,

                                Defendant.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Horizon Media.

Plaintiff is directed to serve the summons and complaint on Defendant within 90 days of the

issuance of the summons. If within those 90 days, Plaintiff has not either served Defendant or

requested an extension of time to do so, the Court may dismiss the claims against Defendant

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated: January 21, 2021
         New York, New York

                                                           PAUL G. GARDEPHE
                                                          United States District Judge
